DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. The objections to the drawings have been withdrawn in view of the amended drawings and specification provided. The double patenting rejections have been modified in view of the amendment to the reference claims. The amendment to the claims is improper as stated in the attached Notice of Non-Compliant Amendment and below. The amendment invokes new USC 112 rejections as below.
The Applicant asserts that the Chu reference fails to disclose the claims as amended. First, the amendment is non-compliant. Second, the language of the claims is problematic for multiple reasons as stated below. It is unclear what the difference between the battery and the battery cell is. It is unclear how the attachment component is adapted to be attached to a bottom wall of the housing (which is unclaimed) except for the pressure relief mechanism when the pressure relief mechanism is ostensibly a component separate from the housing. As stated previously, it is difficult for the Office to property apply art rejections to the instant claims with their language being so problematic and the recent amendment is both non-compliant and creates further issues. Applicant is advised to contact the Examiner for guidance.

Response to Amendment
The amendment to the claims filed on 7/8/22 does not comply with the requirements of 37 CFR 1.121(c) because they do not properly indicate what language added into claim 1 is new (see section (2) below).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 7/8/22 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Specification
The title of the invention contains a typographical error. The Application Data Sheet filed on 12/5/20 states the title as “BATTERY AND RELATED APPARATUS, PORDUCTION METHOD AND PORDUCTION DEVICE THEREFOR.” Production is misspelt Porduction and should be amended accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/562,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite all of the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom wall of the housing" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 depend on claim 1.
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components of the battery cell that differentiate it from the battery. Claims 1 and 16 recite a battery comprising: a battery cell comprising multiple components without any indication which components are part of the battery cell and which are part of the battery. The only claimed feature of the battery is the battery cell. There are no further elements to the battery and yet it is differentiated from a battery cell semantically. Further, it is unclear from the formatting (lack of indentations etc) of the claim which of the multiple components (a pressure relief mechanism, an attachment component, and an isolation component) is part of the battery and which is part of the battery cell. Further still, it is unclear how the attachment component is adapted to be attached to a bottom wall of the housing (which is unclaimed as stated in the USC 112 rejection above) except for the pressure relief mechanism when the pressure relief mechanism is ostensibly a component separate from the housing. Thus art rejections of the dependent claims are not possible. Claims 2-15 depend on claim 1 and claims 17-19 depend on claim 16.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components of the battery that differentiate it from the pressure relief mechanism. Claim 16 recites an apparatus comprising: a battery cell comprising a pressure relief mechanism; an attachment component attached to the cell by an adhesive; and an isolation component capable of preventing the adhesive from being applied between the attachment component and the pressure relief mechanism. The only claimed feature of the battery cell is the pressure relief mechanism. There are no further elements to the battery cell and yet it is differentiated from a battery semantically. How can the isolation component prevent the adhesive from being applied between the attachment component and the pressure relief mechanism when the attachment component and the battery are attached by adhesive if the battery cell comprises only the pressure relief mechanism? In other words, what is the attachment component attached to? Without knowing this or where the adhesive is, the Office cannot properly determine the structure of the device based on the claims alone. Thus art rejections for the dependent claims (many of which further elaborate on the adhesive) are not possible to make. Claims 17-19 depend on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (CN 209401662). A machine translation is provided herewith.
Regarding claim 1, Chu discloses an apparatus comprising: a battery cell 10 comprising: an explosion-proof valve 100 (pressure relief mechanism) capable of being actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph 31); an attachment component 2 adapted to be attached to the battery cell 10 by an adhesive (paragraph 13); and a seal 26 (isolation component) capable of preventing the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph 32).
Regarding claim 16, Chu discloses an apparatus comprising: a battery 1 capable of providing electrical energy (paragraph 4); and a battery cell 10 comprising: an explosion-proof valve 100 (pressure relief mechanism) capable of being actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph 31); an attachment component 2 adapted to be attached to the battery cell 10 by an adhesive (paragraph 13); and a seal 26 (isolation component) capable of preventing the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725